Case 1:15-cv-00950-TDC Document 439 Filed 07/14/20 Page 1 of 2
                                                                    Cira Centre
                                                                    2929 Arch Street
                                                                    Philadelphia, PA 19104-2808
                                                                    +1 215 994 4000 Main
                                                                    +1 215 994 2222 Fax
                                                                    www.dechert.com


                                                                    MICHAEL H. MCGINLEY

                                                                    michael.mcginley@dechert.com
                                                                    +1 215 994 2463 Direct




 July 14, 2020

 VIA CM/ECF

 Hon. Theodore D. Chuang
 U.S. District Court, District of Maryland
 6500 Cherrywood Lane
 Suite 245A
 Greenbelt, MD 20770

 Re: Estate of Alvarez, et al. v. The Johns Hopkins University, et al., No. 15-cv-950

 Dear Judge Chuang:

 The Rockefeller Foundation respectfully submits this letter as a follow-up to the correspondence
 of June 3, 2020 (ECF 437), regarding two certiorari petitions before the Supreme Court of the
 United States. On July 2, 2020, the Supreme Court granted certiorari in Nestlé USA, Inc. v. John
 Doe I, et al., No. 19-416, and Cargill, Inc. v. John Doe I, et al., No. 19-453. See 591 U.S. __ (2020)
 (attached as Exhibit A). Both cases present two issues for review: (1) whether a federal court may
 impose liability on domestic corporations under the Alien Tort Statute, and (2) the nature of
 domestic conduct necessary to overcome the presumption against extraterritorial application of the
 Alien Tort Statute. See Pet. at i, Nestlé USA, Inc. v. John Doe I, et al., No. 19-416; Pet. at i, Cargill,
 Inc. v. John Doe I, et al., No. 19-453.

 The Supreme Court’s decision, which is expected to be issued by July 2021, could be dispositive
 in this case. Specifically, the first issue—liability of domestic corporations—was previously ruled
 upon by this Court and certified for interlocutory appeal before the U.S. Court of Appeals for the
 Fourth Circuit. See Estate of Arturo Giron Alvarez v. The Johns Hopkins University, et al., No. 19-
 1530 (4th Cir.). The second issue—the standard for domestic activity—has been briefed in the
 cross-motions for summary judgment currently pending before this Court.

 As set forth in the summary judgment briefing, the Rockefeller Foundation is entitled to summary
 judgment on a number of different bases. However, because the Supreme Court’s decision may be
 dispositive as to certain threshold issues, we respectfully submit that this Court should hold the
 pending cross-motions for summary judgment in abeyance and stay further proceedings until the
 Supreme Court rules in Nestlé and Cargill. This Court’s inherent authority to take such action is
 well established. See, e.g., Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016) (explaining that “district
 courts have the inherent authority to manage their dockets and courtrooms with a view toward the
 efficient and expedient resolution of cases”); Hickey v. Baxter, 833 F.2d 1005 (4th Cir. 1987) (table)
 (unpublished) (holding that the district court was within its discretion to “stay[] proceedings while
 awaiting guidance from the Supreme Court in a case that could decide relevant issues”)
Case 1:15-cv-00950-TDC Document 439 Filed 07/14/20 Page 2 of 2

                                                               Hon. Theodore D. Chuang
                                                               July 14, 2020
                                                               Page 2




 (citing Landis v. North American Co., 299 U.S. 248, 254–55 (1936)). Moreover, staying this action
 until the Supreme Court has ruled would promote judicial economy and the efficient resolution of
 the case by affording this Court the opportunity to resolve the currently-pending motions in light
 of the Supreme Court’s guidance.

 The Rockefeller Foundation has conferred with the Hopkins Defendants, and they defer to the
 Court’s determination as to the appropriateness of a stay in this case.



                                                 Respectfully submitted,



                                                 Michael H. McGinley


 cc: All Counsel of Record
